In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-0532V
                                        UNPUBLISHED


    CANDY L. CHAPMAN,                                       Chief Special Master Corcoran

                        Petitioner,
    v.                                                      Filed: August 8, 2022

    SECRETARY OF HEALTH AND                                 Special Processing Unit (SPU);
    HUMAN SERVICES,                                         Ruling on Entitlement; Concession;
                                                            Table Injury; Influenza (Flu) and
                       Respondent.                          Tetanus-Diphtheria-Acellular
                                                            Pertussis (Tdap) Vaccines; Shoulder
                                                            Injury Related to Vaccine
                                                            Administration (SIRVA)

Kathy Ann Lee, Christie Farrell Lee & Bell, P.C., Indianapolis, IN, for Petitioner.

Amanda Pasciuto, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On January 11, 2021, Candy L. Chapman filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that that as a result of influenza (“flu”) and tetanus-
diphtheria-acellular pertussis (“Tdap”) vaccines received in her left shoulder on April 5,
2019, she suffered a shoulder injury related to vaccine administration (“SIRVA”). Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.




1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       On August 8, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent agrees that Petitioner has satisfied the criteria set forth in the
6-7Vaccine Injury Table (the “Table”) and the Qualifications and Aids to Interpretation
(“QAI”) for a SIRVA Table injury. Id. at 7 (citing 42 C.F.R. §§ 100.3(a); (c)(10)).
Respondent further agrees that Petitioner all other legal prerequisites for compensation
under the Vaccine Act. Id. (internal citations omitted).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                              2